             Case 3:20-cv-01035-BR                 Document 3     Filed 06/29/20          Page 1 of 3




                                     UNITED STATES DISTRICT COURT

                                              DISTRICT OF OREGON
TUCK WOODSTOCK; DOUG BROWN; SAM
GEHRKE; MATHIEU LEWIS-ROLLAND; KAT
MAHONEY; JOHN RUDOFF; and those similarly
situated,                                                      Case No.: ________________________
                                                                          GZ&6
                                Plaintiff(s),
                                                               MOTION FOR LEAVE TO APPEAR
 v.                                                            PRO HAC VICE
CITY OF PORTLAND, a municipal corporation; and
JOHN DOES 1-60, individual and supervisory officers
of Portland Police Bureau and other agencies working
in concert,
                                Defendant(s).



         Attorney _________________________________
                  1EXXLI[ &VSSOW &SVHIR             requests special admission pro hac
vice to the Bar of the United States District Court for the District of Oregon in the above-
captioned case for the purposes of representing the following party (or parties):
______________________________________________________________________________
4PXJW 8YGO ;SSHWXSGO 1EXLMIY 0I[MW6SPPERH /EX 1ELSRI] (SYK &VS[R 7EQ +ILVOI .SLR 6YHSJJ

         In support of this application, I certify that: 1) I am an active member in good standing
with the _____________
         'EPMJSVRME    State Bar; and 2) that I have read and am familiar with the Federal
Rules of Evidence, the Federal Rules of Civil and Criminal Procedure, the Local Rules of this
Court, and this Court's Statement of Professionalism.
         I understand that my admission to the Bar of the United States District Court for the
District of Oregon is solely for the purpose of litigating in the above matter and will be
terminated upon the conclusion of the matter.

           (1)       PERSONAL DATA:
                     Name: &SVHIR                             1EXXLI[                        &
                                (Last Name)                  (First Name)                   (MI)        (Suffix)
                     Agency/firm affiliation: &VEYR,EKI]          &SVHIR 004

                                         :  'EPMJSVRME 7XVIIX XL *PSSV
                     City: 7ER *VERGMWGS                                    State:'%
                                                                                  ___________ Zip: 
                     Phone number:                               Fax number:      

                     Business e-mail address: FSVHIR$FVEYRLEKI]GSQ




U.S. District Court     Oregon                                         Motion for Leave to Appear Pro Hac Vice
[Rev. 11/2019]                                                                                      Page 1 of 3
           Case 3:20-cv-01035-BR             Document 3        Filed 06/29/20       Page 2 of 3




          (2)       BAR ADMISSION INFORMATION:
                    (a)       State bar admission(s), date(s) of admission, and bar number(s):
                              7YTVIQI 'SYVX SJ 'EPMJSVRME  
                              7YTVIQI 'SYVX SJ +YEQ  
                    (b)       Other federal court admission(s) and date(s) of admission:
                              97 (MWXVMGX 'SYVX 2SVXLIVR (MWXVMGX SJ '% 
                              97 (MWXVMGX 'SYVX 7SYXLIVR (MWXVMGX SJ '% 

                    CERTIFICATION OF DISCIPLINARY ACTIONS:
                     I am not now, nor have I ever been, subject to any disciplinary action by any
                      state or federal bar association                              .

                      I am now or have been subject to disciplinary action by a state or federal bar
                      association                               . (Attach letter of explanation.)

                    CERTIFICATION OF PROFESSIONAL LIABILITY INSURANCE:
                    Pursuant to LR 83-3, I have professional liability insurance, or financial
                    responsibility equivalent to liability insurance, that meets the insurance
                    requirements of the Oregon State Bar for attorneys practicing in this District,
                    and that will apply and remain in force for the duration of the case, including
                    any appeal proceedings.

                    CM/ECF REGISTRATION:
                    I acknowledge that I will become a registered user of the Court's case
                    management and electronic case filing system (CM/ECF) upon approval of this
                    application, and I consent to electronic service pursuant to Fed. R. Civ. P.
                    5(b)(2)(E) and the Local Rules of the District of Oregon.

Certification of Attorney Seeking Pro Hac Vice Admission: I have read and understand the
requirements of LR 83-3, and I certify that the above information is true and correct.


        DATED: 



                                                             W 1EXXLI[ &SVHIR
                                                            (Signature)




U.S. District Court     Oregon                                      Motion for Leave to Appear Pro Hac Vice
[Rev. 11/2019]                                                                                   Page 2 of 3
           Case 3:20-cv-01035-BR         Document 3          Filed 06/29/20         Page 3 of 3




REQUIREMENT TO ASSOCIATE WITH LOCAL COUNSEL:

LR 83-3(a)(1) requires applicants for pro hac vice admission to associate with local counsel,
unless requesting a waiver of the requirement under LR 45-1.

To request a waiver of the requirement to associate with local counsel under LR 45-1, check the
following box:

        I seek admission for the limited purpose of filing a motion related to a subpoena that this
        Court did not issue. Pursuant to LR 45-1(b), I request a waiver of the LR 83-3(a)(1)
        requirement to associate with local counsel and therefore do not include a certification
        from local counsel with this application.

To associate with local counsel, provide the following information about local counsel, and
obtain the signature of local counsel.

Name: %GLEV]E                                  %XLYP                                 /
                         (Last Name)          (First Name)                          (MI)             (Suffix)
OSB number: 

Agency/firm affiliation: &VEYR,EKI]     &SVHIR 004


Mailing address:  'EPMJSVRME 7XVIIX XL *PSSV

City: 7ER *VERGMWGS                            State: '%                Zip:                     

Phone number:                       Fax number:  

Business e-mail address: EGLEV]E$FVEYRLEKI]GSQ

CERTIFICATION OF ASSOCIATE LOCAL COUNSEL:

I certify that I am a member in good standing of the bar of this Court, that I have read and
understand the requirements of LR 83-3, and that I will serve as designated local counsel in case
number GZ&6               .

           
DATED:                                        .

                                               s/ Athul K. Acharya

                                              (Signature of Local Counsel)




U.S. District Court   Oregon                                         Motion for Leave to Appear Pro Hac Vice
[Rev. 11/2019]                                                                                    Page 3 of 3
